Brown, J.
At about 1 p. ar. on the twenty-fifth of September, 1883, a fire was discovered among bales of cotton on the lighter S. B. Baker, *110lying in the slip on the southerly side of pier 40, North river. The wind was westerly, blowing nearly a gale. The lighter lay near the end of the slip, inside of the steam-ship Servia. The fire.had burst out ablaze around the wood-work of the mainmast, and the blaze ran up along the canvas, which hung upon the mast. The pier was well supplied with means for putting out fires, and a hose was very speedily run from the pier, across the Servia, to play upon the fire. Another hose was also got out from the Servia. The slip was full of vessels, and the superintendent, fearing danger from an increase of the fire in a high wind, called for aid to move the lighter away. The libelants’ tug Lyndhurst answered the call; came along-side the lighter about five minutes after the fire broke out; attached his lines to her; pulled her out of the slip; and then took her along-side further into the river, playing upon her with a one-ineli hose, which was aboard. Very soon the steam fire-engine boat Zophar Mills, belonging to the city fire department, came along-side.of the Lyndhurst, threw her hose across her, and poured several heavy streams upon the burning cotton. As fire among cotton bales cannot be thoroughly extinguished without either submerging them or unloading, it became necessary to take the lighter to some vacant wharf, where the bales could be rolled off, and the fire among them completely put out. The Lyndhurst was therefore directed to go ahead, and take the boat in tow up-river till a suitable place could be found. The Lyndhurst then left the side of the boat, proceeded ahead, and took the lighter upon a hawser, the Mills being along-side of her. About the same time, another fire-boat belonging to the city fire department (the Havemeyer) came up, and went along the other side of the lighter; and the three boats were towed by the Lyndhurst to Fifty-seventh street, where the bales were rolled off, broken open so far as necessary, and the fire extinguished. The value of the cotton saved was $29,000; the value of the Baker, about $3,000; and the Lyndhurst was worth about $14,000.
The claimants contend that a very small sum only, if anything, should be allowed for the salvage services of 'the Lyndhurst, on the ground that the lighter originally lay in a good place for being drenched with water to put out the fire; and that her removal was directed, not for her own safety, but for the safety of other vessels. There were no proper means, however, for extinguishing the fire where the lighter lay in the crowded slip. Though the fire might be subdued, it could not be put out there. There were no means there of unloading the bales; and in the high wind then prevailing, the fire might break out anew at any moment, and in remaining there she would be a source of constant danger to other vessels. As it was, one other lighter caught fire. The removal of the barge was, therefore, a matter of necessity; both to put out her own fire and prevent its spreading.
The services of the Lyndhurst were clearly salvage services. They were rendered promptly and' efficiently. Her crew were active and energetic in removing the lighter; in playing upon her with their *111own hose till the Mills earae up; and then in assisting the Mills; and, finally, in towing all three boats to Fifty-seventh street. The Lyndhurst, though scorched and blistered, can hardly be said to have been in actual danger. The whole time occupied was about two hours. Considering all the circumstances, I think $750 will be a proper sum to award as salvage; one-half to the boat, and the rest to be divided among the captain and crew in proportion to their wages.